Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-13-00194-CV

                                      Eusebio VEJIL,
                                         Appellant

                                             v.

                                       Rosita VEJIL,
                                         Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-20186
                         Honorable Gloria Saldaña, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, Rosita Vejil, recover her costs of this appeal from
appellant, Eusebio Vejil.

       SIGNED November 6, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice